Title: From George Washington to James Warren, 23 August 1775
From: Washington, George
To: Warren, James



Sir
Camp at Cambridge Head Quarters August 23. 1775

In a late Conference with which I was honoured from the General Court, it was mentioned that a Quantity of Shirts, Breeches, Stockings & Shoes had been provided by Order of the Committee of Supplies: As there are Numbers in the Army very destitute of those Articles, I should be glad the General Court would direct all that are provided to be delivered to the Quarter Master General & such as are in Hand to be hastened; He has Orders to receive them on the Continental Account. I am Sir, with due Respect & Regard Your most Obedt & very Hbble Servt

Go: Washington

